        Case 1:20-cv-09243-KPF Document 15 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC REID,

                            Plaintiff,
                                                      20 Civ. 9243 (KPF)
                 -v.-
                                                           ORDER
THE CITY OF NEW YORK, MARTHA W.
KING, and SECURUS TECHNOLOGIES,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff, currently incarcerated at Green Meadow Correctional Facility,

filed a pro se action under 42 U.S.C. § 1983 on November 4, 2020. (Dkt. #1).

He was granted in forma pauperis status on January 12, 2021. (Dkt. #7). As

required by the Prison Litigation Reform Act, the Court screened Plaintiff’s

Complaint for portions of the Complaint that were frivolous or malicious, failed

to state a claim upon which relief may be granted, or sought monetary relief

from a defendant who is immune from such relief. See 28 U.S.C. §§

1915(e)(2)(B), 1915A(a)-(b). In its Order of Service dated January 15, 2021, the

Court dismissed Defendants Cyrus R. Vance, Jr. and Lisa Franchini because

Plaintiff’s claims against them were based on actions within the scope of their

official duties as prosecutors and associated with the conduct of a criminal

trial, and thus were barred by prosecutorial immunity. (Dkt. #9).

      Plaintiff has now filed a motion to reinstate Vance and Franchini as

Defendants. (Dkt. #14). The Court has reviewed Plaintiff’s motion, the Order

of Service, and Plaintiff’s Complaint, and finds no error in the prior
        Case 1:20-cv-09243-KPF Document 15 Filed 03/23/21 Page 2 of 2




determination that Vance and Franchini are immune from the relief Plaintiff

seeks against them and thus properly dismissed from this action. Accordingly,

Plaintiff’s motion is DENIED.

      The Clerk of Court is directed to terminate the motion at docket entry 14.

The Clerk of Court is further directed to mail a copy of this Order to Plaintiff’s

address of record.

      SO ORDERED.

Dated: March 23, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         2
